Exhibit 10.39

 

HOST MARRIOTT CORPORATION

SEVERANCE PLAN FOR EXECUTIVES

 

SECTION 1 — PURPOSE

 

The purpose of the Host Marriott Severance Plan for Executives (“Plan”) is to
provide severance pay and benefits to certain Executives of Host Marriott
Corporation and its subsidiaries (collectively the “Company”) whose employment
is terminated by the Company or by the Executive. The severance pay and benefits
available under this Plan vary depending upon the Participant’s title and the
circumstances of his or her termination of employment, and they are contingent
upon the execution of a release in favor of the Company.

 

The Plan is intended to be an “employee welfare benefit plan” as that term is
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended. Severance benefits for covered Executives shall be determined
exclusively under this Plan. All of the corporate policies and practices
regarding severance, or similar payments upon employment termination, with
respect to Executives eligible to participate herein are hereby superseded by
this Plan. Benefits under this Plan are in no way contingent upon retirement
under any Company retirement plan. The severance pay and benefits available
under this Plan do not represent the payment of income deferred for services
performed during employment.

 

SECTION 2 — DEFINITIONS

 

The following capitalized terms shall have the meanings set forth in this
Section 2 unless the context clearly indicates otherwise:

 

2.1    “Administrator” means the Company or its delegees.

 

2.2    “Average Bonus” means the sum of the Executive’s actual paid bonus for
the three years prior to the Severance Date divided by three.

 

2.2    “Base Salary” means the Executive’s current annual base salary, excluding
the Executive’s annual bonus and all other forms of compensation and allowances.

 

2.3    “Company” means Host Marriott Corporation and its subsidiaries.

 

2.4    “Cause” means any conduct that in the reasonable judgment of the Board of
Directors is detrimental to the interests of the Company. Such conduct shall
include, without limitation:

 

(A)    failing to perform assigned duties in a reasonable manner;



--------------------------------------------------------------------------------

(B)    failing to perform assigned duties as a result of incompetence or
neglect;

 

(C)    engaging in any act of dishonesty or bad faith with respect to the
Company or the Company’s affairs;

 

(D)    committing any act or crime that reflects unfavorably on the Executive or
the Company; or

 

(E)    engaging in any other conduct that in the reasonable judgment of the
Board justifies termination.

 

A determination of Cause by the Board of Directors shall be final and binding on
the parties for all purposes; provided however that such determination may not
be arbitrary or capricious.

 

2.5    “Change in Control” means:

 

(A)    the acquisition of at least thirty five percent (35%) of the voting stock
of the Company by a third party;

 

(B)    the merger, dissolution, liquidation, consolidation, reclassification or
other reorganization of the Company in which the Company does not survive or is
not the surviving entity;

 

(C)    the sale of the Company under circumstances in which the Company becomes
a subsidiary or affiliate of any other individual, partnership, corporation,
trust, or other legal entity;

 

(D)    the sale of substantially all of the assets of the Company; or

 

(E)    a determination by the Company’s Board of Directors, or by a court or
administrative agency with jurisdiction over the Company, that a change of
control has occurred.

 

The term “Change in Control” shall not include the act of converting the Company
to another form of legal entity.

 

2.6    “Disability” means a physical or mental infirmity which impairs the
Executive’s ability, with or without reasonable accommodation, to substantially
perform his duties as assigned and which continues for a period of at least one
hundred eighty (180) days. An Executive on approved Family and Medical leave,
worker’s compensation or other medical or disability related leave will be
subject to the appropriate Company leave policy as it applies to returning to
work and after returning to work. The Company’s determination as to whether
Executive is Disabled for purposes of



--------------------------------------------------------------------------------

this Plan shall be final and binding on all parties concerned.

 

2.7    “Effective Date” means             .

 

2.8    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.9    “Executive” means any active, full-time Executive of the Company who is
listed on Exhibit B hereto, as amended from time to time. These individuals
shall include the Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, Chief Development Officer and individuals with the title of
Senior Vice President as determined in the sole and absolute discretion of the
Company. For purposes of this Plan, “Executive” excludes any individual who has
an individual employment or severance agreement with the Company.

 

2.10    “Good Reason” means the occurrence of any of the following events or
conditions:

 

(A)    a materially adverse change in the Executive’s title, position or level
of responsibility without the Executive’s written consent or the assignment to
the Executive of any duties or responsibilities which are inconsistent with his
title, position or level of responsibility, except in connection with the
termination of his employment for Disability, Cause, as a result of his death,
or by the Executive other than for Good Reason;

 

(B)    failure to pay the Executive any compensation or benefits to which he is
entitled within fifteen days of the date due; or

 

(C)    the occurrence of any of the following events or conditions in the year
immediately following a Change in Control:

 

(i)    a reduction in the Executive’s Base Pay;

 

(ii)    the failure by the Company to provide the Executive with compensation
(including Base Salary and bonus compensation) and benefits, in the aggregate,
at least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under compensation or employee benefit plans, programs and
practices as in effect prior to the Change in Control.

 

(iii)    the Company requiring the Executive to be based at any place outside a
50-mile radius from the work location at which the Executive was based on the
Effective Date or such other place as the Executive is assigned prior to the
Change in Control, except for reasonably required travel on the Company’s
business which is not greater than such travel requirements prior to the Change
in Control;

 

(iv)    any purported termination of the Executive’s



--------------------------------------------------------------------------------

employment for Cause by the Company which does not comply with the terms of
Section 2.4;

 

(v)    the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
adopt this Plan for a period of at least one year from the Change in Control;

 

(vi)    the failure by the Company to provide equivalent or greater vacation,
holiday and sick leave to that available to the Executive immediately prior to
the Change in Control.

 

(vii)    any event or condition described in this Section which occurs prior to
a Change in Control but which the Executive demonstrates (a) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”), or (b) otherwise
arose in connection with, or in anticipation of a Change in Control,
notwithstanding that the event or condition occurred prior to the Change in
Control; provided that this subsection 2.10(C)(iv) shall apply only if the
Change in Control giving rise to such events or conditions is actually
consummated.

 

2.11    “Participant” means an Executive who is notified by the Company in
writing that he is listed on Exhibit B hereto.

 

2.12    “Plan” means the Host Marriott Corporation Severance Plan for
Executives.

 

2.13    “Plan Year” means the calendar year.

 

2.14    “Pro Rata Bonus” means the amount equal to the Executive’s full target
bonus for the current fiscal year of the Company, determined in accordance with
the applicable incentive compensation plan, multiplied by a fraction the
numerator of which is the number of days in the incentive plan year through the
Severance Date and the denominator of which is 365.

 

2.15    “Release Agreement” means the Severance Agreement and Release in the
substantially form hereto as Exhibit A and as acceptable to the Company, which
shall include a general release given by the Participant to the Company
regarding employment-related claims, covenants against competition and the
solicitation of employees and customers of the Company, and other matters as
stated therein. The Release Agreement shall bind the Participant and the
Company.

 

2.16    “Severance Date” means the date established by the Company or the
Executive, as applicable, as a Participant’s last day of employment. If the
Executive’s employment is terminated by the Company for Cause or due to
Disability, the Company



--------------------------------------------------------------------------------

shall provide the Executive is at least thirty (30) days notice of the Severance
Date. If the Executive is terminating his employment, the Executive shall
provide the Company with thirty (30) days notice of the Severance Date.

 

2.17    “Successor” means any employer (whether or not the employer is
affiliated with the Company) which acquires (through merger, consolidation,
reorganization, transfer, sublease, assignment, or otherwise) all or
substantially all of the business or assets of the Company, or of a division of
the Company.

 

SECTION 3 — ELIGIBILITY AND PAYMENT

 

3.1    Subject to Sections 3.2, 3.3, and 3.4 of this Plan, an Executive shall
become a Participant if, on or after the Effective Date, the Executive is
notified by the Company that he or she is a Participant.

 

3.2    A Participant shall be entitled to the severance pay set forth in Section
4 hereof, if:

 

(A)    he or she returns and does not revoke a completed and executed Release
Agreement to the Company within the time period specified in the Release
Agreement after such person’s Severance Date; and

 

(B)    he or she is not and does not become disqualified from receiving
severance pay pursuant to Section 3.3 hereof at any time prior to such person’s
Severance Date; provided, that a Participant shall be disqualified from
receiving or retaining any severance pay hereunder if he breaches the Release
Agreement.

 

3.3    A Participant shall not be entitled to receive or retain the severance
pay set forth in Section 4 hereof, if the Executive:

 

(A)    fails to return a properly signed Release Agreement to the Company within
the time period specified in the Release Agreement after that person’s Severance
Date;

 

(B)    revokes such Release Agreement within the time period specified in the
Release Agreement;

 

(C)    prior to his or her Severance Date, the Executive:

 

(i)    terminates voluntarily his or her employment;

 

(ii)    fails to show up and properly attend work; or

 

(iii)    fails to adequately perform his or her employment duties as established
by the Company in its reasonable judgment;



--------------------------------------------------------------------------------

(D)    begins employment or provides services as an independent contractor with
or for the Company or any of its affiliates within 6 months following his or her
Severance Date;

 

(E)    rejects an offer or fails to accept an offer of another position from a
Successor or from any affiliate of the Company on or before his or her Severance
Date; provided, however, that an Executive may still receive his or her
severance benefits despite rejecting such offer if the rejection or failure to
accept is for Good Reason; or

 

(F)    prior to the Severance Date, the Company terminates the employment of the
Executive and:

 

(i)    the termination is for Cause, as determined by the Company in its
reasonable judgment; or

 

(ii)    the Company determines after such termination that the Executive had
engaged in conduct that would have constituted Cause had such conduct been known
to the Company prior to such termination.

 

3.4    Prior to the Severance Date, such Participant will receive a Release
Agreement, substantially in the form attached to this Plan as Exhibit A. If the
Participant accepts and agrees to his or her severance pay and benefits as
determined, he shall execute the Release Agreement and return it to the Vice
President, Human Resources within the time period specified in the Release
Agreement following his Severance Date. Such Release Agreement must be timely
and appropriately executed by its terms for the Participants to qualify for
payments and benefits under Section 4.

 

SECTION 4 — AMOUNT AND PAYMENT OF SEVERANCE PAY

 

4.1    If the Executive’s employment with the Company is terminated by the
Company for Cause or Disability, or by reason of the Executive’s death, or by
the Executive without Good Reason, then Company shall pay the Executive all
amounts earned or accrued through the Severance Date but not paid as of the
Severance Date, including:

 

(A)    Base Salary; and

 

(B)    reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Severance
Date; (collectively, “Accrued Compensation”).

 

In addition to the foregoing, if the Executive’s employment is terminated by the
Company because of Disability or Death, the Company shall pay to the Executive
or his



--------------------------------------------------------------------------------

beneficiaries an amount equal to the Executive’s Pro Rata Bonus.

 

4.2    Except as otherwise provided in Section 4.3, if the Executive’s
employment with the Company is terminated by the Company without Cause, or by
the Executive for Good Reason, the Executive shall be entitled to the following:

 

(A)    the Company shall pay the Executive all Accrued Compensation;

 

(B)    the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Severance Date an amount (the
“Severance Amount”) in cash equal to:

 

(i)    two (2) times the sum of the Executive’s Base Salary and the Executive’s
Average Bonus if the Participant is the Chief Executive Officer of the Company;
or

 

(ii)    one (1) times the sum of the Executive’s Base Salary and the Executive’s
Average Bonus if the Executive is any other Participant.

 

4.3    If during the one year immediately following a Change in Control, the
Executive’s employment with the Company is terminated by the Company without
Cause, or by the Executive for Good Reason, the Executive shall be entitled to
the following:

 

(A)    the Company shall pay the Executive all Accrued Compensation; and

 

(B)    the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Severance Date an amount (the
“Severance Amount”) in cash equal to:

 

(i)    three (3) times the sum of the Executive’s Base Salary and the
Executive’s Average Bonus if the Participant is the Chief Executive Officer of
the Company; or

 

(ii)    two (2) times the sum of the Executive’s Base Salary and the Executive’s
Average Bonus if the Executive is any other Participant.

 

4.4    Participants shall have the right to continue medical and dental benefits
under the continuation health coverage provisions of Title X of the Consolidated
Omnibus Budget Reconciliation Act of 1986 (COBRA) after his or her Severance
Date, if otherwise eligible. To the extent that the Participant is eligible for
and elects COBRA coverage, the Company shall cover the premium cost of such
coverage on a monthly basis for the lesser of (I) 18 months; or (ii) until
Participant no longer qualifies to participate.



--------------------------------------------------------------------------------

The Company’s obligation to cover this premium cost is limited to Participants
who are eligible to receive severance payments pursuant to Section 4.2 or
Section 4.3 of the Plan and further to the extent that such an Executive becomes
eligible to obtain any such benefits under a subsequent employer’s benefit
plans. At the end of the Executive’s Company paid COBRA coverage, the Executive
may continue COBRA coverage at the Executive’s expense and to the extent
eligible under the terms of such Plan. In no event shall any Participant be
entitled to a cash payment in lieu of health coverage.

 

4.5    The severance pay provided for in this Section 4 shall be paid as soon as
practicable after the Participant’s Severance Date. The Company may determine,
in its sole and absolute discretion, to pay such amounts in one lump sum or in
installments; provided that the Severance Amount shall be paid in full within
twenty-four (24) months of the Severance Date.

 

4.6    The severance pay and benefits provided for in this Section 4 shall be in
lieu of any other severance pay to which the Executive may be entitled under any
Company severance plan, program or arrangement.

 

4.7    Employment taxes and all other deductions required by law or by any other
Company plan, program or policy, shall be withheld from all severance payments.
In addition, any amount payable under this Section 4, shall be reduced (but not
below zero) by any payment made as required by government-mandated programs that
require payment of wages and fringe benefits in lieu of notice of closing,
layoffs or termination of employment.

 

4.8    Participants shall be paid for normal termination vacation pay and any
other earned pay (if any) pursuant to existing Company policy and applicable
state law.

 

4.9    Benefits under any other employee benefit plans, including but not
limited to, restricted stock grants, stock awards, tax-qualified retirement
plans, retiree health care plans, fringe benefit plans, incentive compensation
plans, stock option plans and nonqualified deferred compensation plans, and life
insurance plans, policies or programs sponsored by the Company are governed
solely by the terms of those plans, programs or policies. Participants may
exercise stock options, to the extent that such options are exercisable under
their terms. This Plan does not change the eligibility, termination or other
provisions for those benefits.

 

4.10    The Company may, in its sole and absolute discretion, offer additional
benefits or programs which, if offered, shall be described in appendices to this
Plan.

 

4.11    The Company reserves the right to offset the benefits payable under
Section 4, by any advance, loan or other monies the Participant owes the
Company.



--------------------------------------------------------------------------------

SECTION 5 — DEATH BENEFITS

 

5.1    If a Participant dies before receiving all of his or her severance pay
due under this Plan, such pay will be distributed in one lump sum cash payment
to the Executive’s executor or administrator, as applicable.

 

5.2    The Administrator may require that any individual or entity purporting to
represent a Participant’s estate provide such proof of such status as the
Administrator may deem appropriate, including but not limited to letters
testamentary or letters of administration. The Administrator may also require
that such individual, as a condition to receiving severance pay, agree in a
provision to be incorporated in the Release Agreement, to indemnify and hold
harmless the Administrator and such other persons deemed appropriate by the
Administrator for any financial responsibility, liability or expense arising out
of a claim by another party or parties asserting entitlement to all or part of
the benefit payable hereunder. In addition, the Company reserves the right to
offset the benefits payable under this Section 5 by any advance, loan or other
monies the Participant, with respect to whom the severance pay is being paid,
owes the Company.

 

SECTION 6 — BENEFIT LIMITATIONS

 

6.1    In the event that the Severance Amount and other benefits provided for in
this Plan (i) would constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section, would be subject to the excise tax imposed by Section
4999 of the Code, then such severance benefits shall be either (i) delivered in
full, or (ii) delivered as to the maximum extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by the Executive on an after-tax basis, of
the greatest amount of severance benefits under this Plan, notwithstanding that
all or some portion of such severance benefits may be taxable under Section 4999
of the Code.

 

6.2    A determination as to whether a reduction of Severance Payments will be
made pursuant to Section 6.1 shall be made by the Company or at the Company’s
expense by an accounting firm selected by the Company (the “Accounting Firm”).
The Company shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Executive within five
days of the Severance Date if applicable, or such other time as requested by the
Company or by the Executive (provided the Executive reasonably believes that any
of the Payments may be subject to the Excise Tax). For purposes of making the
calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the



--------------------------------------------------------------------------------

Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. Within ten days of the delivery of the Determination to the Executive,
the Executive shall have the right to dispute the Determination (the “Dispute”),
which shall be subject to the claims procedures in Section 8. If there is no
Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Executive subject to the application of Section 6.3 below.

 

6.3    In the event the Company shall determine that payments pursuant to this
Plan would constitute an “excess parachute payments” thereby necessitating that
Severance Payments be reduced in part if consistent with Section 6.1, the
Executive may consult with the Company in determining the priority in which any
benefit payment shall be reduced. Any such joint determination must be made no
later than seven (7) days prior to the next regular full-pay cycle, otherwise
the Company’s decision of which benefits shall be reduced or eliminated shall be
final.

 

SECTION 7 — ADMINISTRATION

 

7.1    The Company shall have sole discretionary authority to interpret, apply
and administer the terms of the Plan and to determine eligibility for and the
amounts of benefits under the Plan, including interpretation of ambiguous Plan
provisions, determination of disputed facts or application of Plan provisions to
unanticipated circumstances. The Company’s decision on any such matter shall be
final and binding.

 

7.2    The Company shall be the administrator of the Plan for purposes of
Section 3(16) of ERISA and shall have responsibility for complying with any
ERISA reporting and disclosure rules applicable to the Plan for any Plan Year.
The Administrator may at any time delegate to any other named person or body, or
reassume therefrom, any of its fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA) or administrative
duties with respect to this Plan.

 

7.3    The Administrator may contract with one or more persons to render advice
or services with regard to any responsibility it has under this Plan.

 

7.4    Subject to the limitations of this Plan, the Administrator shall from
time to time establish such rules for the administration of this Plan as the
Administrator may deem desirable.

 

SECTION 8 — CLAIMS PROCEDURE

 

8.1    If a Participant believes he or she has not been provided with severance
pay benefits due under the Plan, then the Participant may file a request for
benefits under this Plan with the Human Resources Department or its delegate
within ninety (90) days after the date the Participant believes he or she should
have received



--------------------------------------------------------------------------------

such benefits. If a Participant makes such a request for benefits under the Plan
and that claim is denied, in whole or in part, the Administrator shall notify
the Participant of the adverse determination within ninety (90) calendar days
unless the Administrator determines that special circumstances require an
extension of time for processing. If the Administrator determines that an
extension of time is necessary, written notice shall be furnished to the
claimant prior to the end of the initial ninety-day period and the extension
shall not exceed ninety days from the original ninety-day period. The extension
notice shall indicate the special circumstances requiring an extension and the
date by which the Administrator expects to render a determination. The
Administrator shall notify the Participant of the specific reasons for the
denial with specific references to pertinent Plan provisions on which the denial
is based and shall notify the Participant of any additional material or
information that is needed to perfect the claim and explanation of why such
material or information is necessary. At that time the Participant will be
advised of his or her right to appeal that determination, and given an
explanation of the Plan’s review and appeal procedure including time limits, and
a statement regarding the Participant’s right to bring a civil action under
ERISA section 502(a) following an adverse determination or appeal.

 

8.2    A Participant may appeal the determination or denial by submitting to the
Administrator within sixty (60) calendar days after receiving a denial notice
by: (a) requesting a review by the Administrator of the claim; (b) setting forth
all of the grounds upon which the request for review is based and any facts in
support thereof; and (c) setting forth any issues or comments which the
Participant deems relevant to the claim. The Participant may submit written
comments, documents, records and other information relating to his claim. Upon
request, the Participant may obtain free of charge, copies of all documents and
records relevant to his claim.

 

8.3    The Administrator shall act upon the appeal taking into account all
comments, documents, records and other information submitted by the Participant
without regard to whether such information was submitted or considered in the
initial benefit determination and shall render a decision within sixty (60) days
or one hundred twenty (120) days in special circumstances after its receipt of
the appeal. If the Administrator determines that an extension of time is
necessary, written notice of the extension shall be furnished to the Participant
prior to the end of the initial sixty-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render a determination. The Administrator
shall review the claim and all written materials submitted by the Participant,
and may require him or her to submit, within ten (10) days of its written
notice, such additional facts, documents, or other evidence as the Administrator
in its sole discretion deems necessary or advisable in making such a review. On
the basis of its review, the Administrator shall make an independent
determination of the Participant’s eligibility for benefits and the amount of
such benefits under the Plan. The decision of the Administrator on any claim
shall be final and conclusive upon all persons if supported by substantial
evidence. If the Administrator denies a claim on review in whole or in part, it
shall give the Participant written notice of



--------------------------------------------------------------------------------

its decision setting forth the following: (a) the specific reasons for the
denial and specific references to the pertinent Plan provisions on which its
decision was based; (b) notice that the Participant may obtain free of charge,
copies of all documents, records and other information relevant to the
Participant’s claim; and (c) a statement of the Participant’s right to bring a
civil action under section 502(a) of ERISA.

 

8.4    A Participant or his or her legal representative may appeal any final
decision by filing an action in a federal court of competent jurisdiction,
provided that such action is filed no later than 90 days after receipt of a
final decision by the Participant or his or her legal representative.

 

SECTION 9 — GENERAL

 

9.1    The benefits and costs of this Plan shall be paid by the Company out of
its general assets.

 

9.2    This Plan is intended to be an “employee welfare benefit plan”, as
defined in Section 3(1), Subtitle A of Title 1 of ERISA. The Plan will be
interpreted to effectuate this intent. Notwithstanding any other provision of
this Plan, no Executive in the event of termination shall receive hereunder any
payment exceeding three times that Officer’s annual compensation during the year
immediately preceding the termination of his service, within the meaning of 29
C.F.R. Section 2510.3-2, as the same was in effect on the effective date of this
Plan.

 

9.3    The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will” and, prior to the Effective Date, may be
terminated by either the Executive or the Company at any time. If prior to the
Effective Date, the Executive’s employment with the Company terminates, the
Executive shall have no rights under this Plan. Nothing in this Plan shall be
construed to create for any Participant a right of continued employment with the
Company.

 

SECTION 10 — AMENDMENT AND TERMINATION

 

The Company reserves the right to amend this Plan, in whole or in part, or
discontinue or terminate the Plan; provided, however, that any such amendment,
discontinuance or termination shall not affect any right of any Participant to
claim benefits under the Plan or as in effect prior to such amendment,
discontinuance or termination, for events occurring prior to the date of such
amendment, discontinuance or termination. An amendment to this Plan, and/or
resolution of discontinuance or termination, may be made by the Administrator,
to the extent permitted by resolution of the Board of Directors.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its officer, duly authorized by its
Board of Directors to execute the Plan effective as of the 6th day of March,
2003.

 

        HOST MARRIOTT CORPORATION             By:  

/s/  Elizabeth A. Abdoo

--------------------------------------------------------------------------------

               

Name: Elizabeth A. Abdoo

Title:   Executive Vice President, General Counsel

             and Corporate Secretary